         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                           x
THADDEUS WHITE, Individually and On        :
Behalf of All Others Similarly Situated    :
,                                          :   Civil Action No.
                              Plaintiff,   :
                                           :   CLASS ACTION COMPLAINT
      vs.                                  :   FOR VIOLATIONS OF
                                           :   FEDERAL SECURITIES LAWS
JUST ENERGY GROUP, INC., PATRICK           :
MCCULLOUGH and JIM BROWN,                  :   JURY TRIAL DEMANDED
                                           :
                           Defendants.     :
                                           :
                                           x
             Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 2 of 19



        Plaintiff Thaddeus White alleges the following based upon the investigation of plaintiff’s

counsel, which included a review of United States Securities and Exchange Commission (“SEC”)

filings by Just Energy Group, Inc. (“Just Energy” or the “Company”), as well as regulatory filings

and reports, securities analysts’ reports and advisories about the Company, press releases and other

public statements issued by the Company, and media reports about the Company. Plaintiff

believes that substantial additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

        1.       This is a securities class action on behalf of purchasers of the securities of Just

Energy between May 16, 2018 and August 19, 2019, inclusive (the “Class Period”), seeking to

pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

                                  JURISDICTION AND VENUE

        2.       The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the

Securities and Exchange Commission (“SEC”) [17 C.F.R. §240.10b-5].

        3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§1331 and Section 27 of the Exchange Act [15 U.S.C. §78aa].

        4.       Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. §1391(b), as many of the acts and practices complained of herein occurred in substantial

part in this District.

        5.       In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the national securities

markets.
                                                 -1-
            Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 3 of 19



                                            PARTIES

       6.       Plaintiff Thaddeus White, as set forth in the accompanying certification,

incorporated by reference herein, purchased the securities of Just Energy at artificially inflated

prices during the Class Period and has been damaged thereby.

       7.       Defendant Just Energy was established in 1997. It is incorporated under the laws

of Canada and is operated out of dual headquarters in Houston, Texas and Toronto, Ontario. Just

Energy’s common stock trades on the New York Stock Exchange (“NYSE”) under the symbol

“JE.” Just Energy purports to be a retail consumer company specializing in electricity and natural

gas commodities, energy efficiency solutions, and renewable energy options. It has offices located

across the United States, Canada, the United Kingdom, Ireland, Germany and Japan, Just Energy

and serves approximately 1.7 million residential and commercial customers.

       8.       a)     Defendant Patrick McCullough (“McCullough”) served as Just Energy’s

President and Chief Executive Officer from April 1, 2018 until dismissed on August 5, 2019.

McCullough joined Just Energy in August 2014 as its Chief Financial Officer but relinquished that

position when he became President and Chief Executive Officer.

                (a)    Defendant Jim Brown (“Brown”) replaced McCullough as CFO as of April

1, 2018 and continues to serve in that position.

                (b)    Defendants McCullough and Brown are collectively referred to herein as

the “Individual Defendants.”

       9.       Because of the Individual Defendants’ positions with the Company, they had access

to the adverse undisclosed information about the Company’s business, operations, operational

trends, financial statements, markets and present and future business prospects via access to

internal corporate documents (including the Company’s operating plans, budgets and forecasts and


                                               -2-
          Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 4 of 19



reports of actual operations compared thereto), conversations and connections with other corporate

officers and employees, and via reports and other information provided to them in connection

therewith.

       10.     Each of the above Individual Defendants, by virtue of their high-level positions

with the Company, directly participated in the management of the Company, was directly involved

in the day-to-day operations of the Company and was privy to confidential proprietary information

concerning the Company’s retail operations in Texas, the Company’s lack of adequate financial

controls and their impact on the Company’s business, operations, growth, financial statements,

and financial condition, as alleged herein. Said defendants were involved in drafting, producing,

reviewing and/or disseminating the false and misleading statements and information alleged

herein, were aware, or recklessly disregarded, that the false and misleading statements were being

issued regarding the Company, and approved or ratified these statements, in violation of the federal

securities laws.

       11.     As officers and controlling persons of a publicly-held company whose common

stock was, and is, registered with the SEC pursuant to the Exchange Act, and was, and is, traded

on the New York Stock Exchange (“NYSE”), and governed by the provisions of the federal

securities laws, the Individual Defendants each had a duty to disseminate promptly, accurate and

truthful information with respect to the Company’s financial condition, operations, financial

statements, business, markets, management, earnings and present and future business prospects,

and to correct any previously-issued statements that had become materially misleading or untrue,

so that the market price of the Company’s publicly-traded common stock would be based upon

truthful and accurate information. The Individual Defendants’ misrepresentations and omissions

during the Class Period violated these specific requirements and obligations.


                                               -3-
          Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 5 of 19



       12.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of the Company, were able to and did control the content of the various

SEC filings, press releases and other public statements pertaining to the Company during the Class

Period. Each Individual Defendant was provided with copies of the documents alleged herein to

be misleading prior to or shortly after their issuance and/or had the ability and/or opportunity to

prevent their issuance or cause them to be corrected. Accordingly, each of the Individual

Defendants is responsible for the accuracy of the public reports and releases detailed herein and is

therefore primarily liable for the representations contained therein.

       13.     Each of the defendants is liable as a participant in a fraudulent scheme and course

of business that operated as a fraud or deceit on purchasers of Just Energy securities by

disseminating materially false and misleading statements and/or concealing material adverse facts.

The scheme: (i) deceived the investing public regarding Just Energy’s business, operations,

management and the intrinsic value of Just Energy securities; and (ii) caused plaintiff and other

members of the Class to purchase Just Energy securities at artificially inflated prices.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       14.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased the securities

of Just Energy during the Class Period, inclusive (the “Class”) and who were damaged thereby.

Excluded from the Class are Defendants, the officers and directors of the Company, at all relevant

times, members of their immediate families and their legal representatives, heirs, successors or

assigns and any entity in which Defendants have or had a controlling interest.

       15.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Just Energy common shares were actively traded on

the NYSE. As of March 31, 2019, Just Energy had 149,595,952 Common Shares outstanding.
                                                -4-
          Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 6 of 19



While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are thousands of members

in the proposed Class. Record owners and other members of the Class may be identified from

records maintained by Just Energy or its transfer agent and may be notified of the pendency of this

action by mail, using the form of notice similar to that customarily used in securities class actions.

       16.        Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       17.        Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation and in

litigating against energy companies such as Just Energy.

       18.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period misrepresented material facts about the financial condition of Just Energy and the

adequacy of its internal financial controls; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

       19.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the


                                                   -5-
          Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 7 of 19



damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                               SUBSTANTIVE ALLEGATIONS

       20.     Defendant Just Energy is a natural gas and electricity retailer operating in Canadian

and American markets across North America, among other markets.

       21.     The Class Period commences on May 16, 2018. On that date, Just Energy issued a

press release announcing its financial results for its fiscal year ended March 31, 2018, that it

included in its Form 6-K filed with the S.E.C. The Company reported a profit of CAD $518.5

million, Base EBITDA of CAD $174.4 million and trade and other receivables of CAD $395.7

million. Defendant Brown was the indicated contact person for the press release.

       22.     On June 1, 2018, the Company filed its Form 40-F with the SEC, which included

the following with regard to Just Energy’s internal financial controls:

       The management of Just Energy Group Inc. (“the Company”) is responsible for
       establishing and maintaining adequate internal control over financial reporting,
       and has designed such internal control over financial reporting to provide
       reasonable assurance regarding the reliability of financial reporting and the
       preparation of financial statements for external purposes in accordance with
       International Financial Reporting Standards as issued by the International
       Accounting Standards Board.

       Management has evaluated the design and operation of the Company’s internal
       control over financial reporting as of March 31, 2018, and has concluded that
       such internal control over financial reporting is effective.

These representations were signed by Defendants McCullough and Brown.

       23.     On August 8, 2018, after the markets closed, Just Energy issued a press release

announcing its financial results for its first quarter ended June 30, 2018.




                                                -6-
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 8 of 19



       24.     In a Form 6-K filed with the SEC on August 14, 2018, Just Energy reported a loss

for the quarter of CAD $41.4 million and trade and other receivables of CAD $677.2 million. With

regard to internal controls, management stated:

       The CEO and CFO of the Company have designed or caused to be designed under
       their direct supervision the Company’s Internal Control over Financial Reporting
       (“ICFR”) which has been effected by Just Energy’s Board of Directors,
       management and other personnel in order to provide reasonable assurance
       regarding the reliability of financial reporting and the preparation of the interim
       condensed consolidated financial statement in accordance with IFRS.

       During the three months ended June 30, 2018, there were no changes in the
       Company’s ICFR that have materially affected, or are reasonably likely to
       materially affect, the Company’s ICFR.

       25.     On November 7, 2018, after the markets closed, Just Energy issued a press release

announcing its financial results for its second quarter ended September 30, 2018.

       26.     In a Form 6-K filed with the SEC on November 8, 2018, Just Energy reported a

loss for the quarter of CAD $21.45 million and trade and other receivables of CAD $694.4 million.

With regard to internal controls, management stated:

       Both the CEO and CFO have designed, or caused to be designed under their
       supervision, the Company’s Internal Control over Financial Reporting (“ICFR”)
       which has been effected by the Board of Directors, management and other
       personnel to provide reasonable assurance regarding the reliability of financial
       reporting and the preparation of financial statements in accordance with IFRS.
       During the six months ended September 30, 2018, there were no changes that
       materially affected, or are reasonably likely to materially affect, the Company’s
       ICFR.

       27.     On February 6, 2019, after the markets closed, Just Energy issued a press release

announcing its financial results for its third quarter ended December 31, 2018.

       28.     In a Form 6-K filed with the SEC on February 7, 2019, Just Energy reported a loss

for the quarter of CAD $35.8 million, but an increase in its Base EBITDA to CAD $122.7 million




                                               -7-
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 9 of 19



and trade and other receivables of CAD $786.8 million. With regard to internal controls,

management stated:

       Both the CEO and CFO have designed, or caused to be designed under their
       supervision, the Company’s Internal Control over Financial Reporting (“ICFR”)
       which has been effected by the Board of Directors, management, and other
       personnel, to provide reasonable assurance regarding the reliability of financial
       reporting and the preparation of financial statements in accordance with IFRS.
       During the nine months ended December 31, 2018, there were no changes that
       materially affected, or are reasonably likely to materially affect, the Company’s
       ICFR.

       29.    In a Form 6-K filed with the SEC on May 22, 2019, Just Energy reported a loss for

its fiscal year ended March 31, 2019 of CAD $122.8 million, but an increase in its Base EBITDA

to CAD $204 million and trade and other receivables of CAD $783.7 million. With regard to

internal controls, management stated:

       Both the CEO and CFO have designed, or caused to be designed under their
       supervision, the Company’s Internal Control over Financial Reporting (“ICFR”)
       which has been effected by the Board of Directors, management, and other
       personnel, to provide reasonable assurance regarding the reliability of financial
       reporting and the preparation of financial statements in accordance with IFRS.

       During January 2019, in connection with the Company’s assessment of internal
       controls over financial reporting, the Company which identified and subsequently
       remediated a deficiency in the design and operating effectiveness of certain internal
       controls related to certain account balances in certain markets. Specifically, the
       Company identified a deficiency in the design of internal controls through the
       effective operation of alternative internal controls related to the preparation,
       analysis and review of certain gross margin accounts in those markets. Upon
       identification of the deficiency, the Company designed internal controls were
       designed, including account reconciliations, to remediate the deficiency in design.
       These new internal controls were effectively operated for February 28, 2019 and
       March 31, 2019. Just Energy considers the internal control deficiency to be
       effectively remediated as at March 31, 2019.

       As a result of remediating this deficiency in the design of internal controls and
       operating them in an effective manner, the Company identified certain individually
       insignificant reconciling items that should have been recorded in periods prior to
       April 1, 2017. The Company determined that it was appropriate to revise its
       consolidated financial statements as at April 1, 2017, as denoted within Note 5 of
       the consolidated financial statements, to correct for an aggregate error of $14.2

                                               -8-
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 10 of 19



       million in the opening accumulated deficit account. It was determined that this
       deficiency in the design and operating effectiveness of these particular internal
       controls resulted in no significant error in the income statements for the years ended
       March 31, 2019 and 2018.

       30.     On the same day, Just Energy filed its Form 40-F Annual Report with the SEC,

which reiterated these representations.

       31.     The statements referenced above in ¶¶ 21-30 were each materially false and

misleading when made as they misrepresented the following material adverse facts which were

known to the Defendants or recklessly disregarded by them:

               (a)    that the Company had been experiencing customer enrolment and non-

payment issues, primarily in Texas, over the prior 12 months;

               (b)    that the Company had not taken appropriate reserves to its trade receivables

to reflect these issues, thereby rendering the foregoing financial results it publicly disseminated

materially false and misleading; and

               (c)    the Company lacked adequate financial controls with regard to the

identification of these issues including its methodology for estimating its reserve for trade

receivables.

       32.     On July 23, 2019, before the market opened, Just Energy revealed that:

               (a)    Management identified customer enrolment and non-payment issues,

       primarily in Texas, over the past 12 months;

               (b)    As a result of these issues, management determined that “more robust

       operational controls were put in place, culminating in numerous improvements being

       implemented during June and July 2019.”

               (c)    “Due to the identified issues, management is updating its provisioning

       methodology used to estimate its reserve for trade receivables.”

                                               -9-
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 11 of 19



               (d)     “Management expects an incremental impairment of the Texas residential

       accounts receivable of approximately CAD $45 to $50 million as of June 30, 2019.”

       33.     On July 23, 2019, in response to the announcement, the price of Just Energy

common stock declined from a close of $4.38 the prior day to close at $3.72—a decline of $0.66

per share on extremely heavy trading volume and continued to decline to $3.58 per share on July

24, 2019, also on heavy volume.

       34.     On August 5, 2019, Just Energy announced that effective immediately it had

replaced Defendant McCullough as the Company’s President and Chief Executive Officer with

Director, R. Scott Gahn,

       35.     On August 14, 2019, the Company announced that it was suspending its dividend

and also that the adjustment to its account receivables would be even larger and that it would be

restating certain previously released financial statements:

       During the quarter, management identified operational issues in customer
       enrolment and non-payment of accounts receivable in the Texas residential market,
       resulting in an aggregate adjustment of $58.6 million. Management also proceeded
       to identify collection issues in the U.K. market, resulting in an aggregate adjustment
       of $74.1 million. As a result, the Company recorded additional allowances for
       doubtful accounts which are included in the Company’s restated third quarter and
       year-end financial statements for fiscal year 2019, and in the Company’s first
       quarter results for fiscal year 2020, as referenced within each respective
       management discussion and analysis.

       36.     On August 14, 2019, in response to the announcement, the price of Just Energy

common stock declined from a close of $3.10 per share the prior day to close at $1.88 per share–

a decline of $1.22 per share on extremely heavy trading volume.

       37.     On August 19, 2019, Just Energy filed a Form 40-F/A with the SEC in which it

revealed that its allowance for doubtful accounts for its fiscal year ended March 31, 2019 was

understated by $111.2 million consisting of $53.7 million for doubtful accounts in its Texas


                                               - 10 -
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 12 of 19



residential market and $57.5 million related to operational and collection issues in its United

Kingdom (U.K.) market. The Company also stated that:

       It was identified that during the quarters ended December 31, 2018, March 31, 2019
       and June 30, 2019, management failed to effectively operate the control designed
       to capture appropriate expected credit loss rates to be reflected in the estimated
       allowance for doubtful accounts in the Texas residential market and the U.K.
       market. This material weakness arose due to insufficient analysis of a rapid
       deterioration of the aging of the Company’s accounts receivable caused by
       operational enrollment deficiencies in the Texas market, and due to operational and
       accounts receivable non-collection issues in the U.K. market. The CEO and the
       CFO concluded that as a result of the material weakness in internal control over
       financial reporting, the Registrant’s design and operation of the Registrant’s
       disclosure controls and procedures were not effective at March 31, 2019 to ensure
       that the information required to be disclosed in the reports that the Registrant files
       with or submits to the Commission is recorded, processed, summarized and
       reported, within the required time periods.

       38.     On August 20, 2019, in response to this announcement, the price of Just Energy

common stock declined from a close of $1.56 per share the prior day to close at $1.32 per share

on extremely heavy trading volume and continued to decline on August 21, 2019, closing at $1.18

per share also on extremely heavy trading volume.

       39.     The market for Just Energy’s securities that traded on the NYSE was open, well-

developed and efficient at all relevant times. As a result of these materially false and misleading

statements and failures to disclose, Just Energy’s securities traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased or otherwise acquired

Just Energy securities relying upon the integrity of the market price of Just Energy’s securities and

market information, and have been damaged thereby.

       40.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Just Energy securities, by publicly issuing false and misleading statements

and omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and misleading. Said statements and omissions were materially false and

                                               - 11 -
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 13 of 19



misleading in that they failed to disclose material adverse information and misrepresented the truth

about the Company, its business and operations, as alleged herein.

       41.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false or misleading

statements about Just Energy’s financial results and internal controls.

                         ADDITIONAL SCIENTER ALLEGATIONS

       42.     As alleged herein, Defendants acted with scienter in that Defendants admittedly

knew that the Company was facing serious issues with its Texas customer base during the prior 12

months. Defendants knew that the public documents and statements described herein issued or

disseminated in the name of the Company were materially false and misleading; knew that such

statements or documents would be issued or disseminated to the investing public; and knowingly

and substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws. As set forth elsewhere herein in

detail, Defendants, by virtue of their receipt of information reflecting the true facts regarding Just

Energy’s receivables and internal controls, their control over Just Energy’s allegedly materially

misleading misstatements made them privy to the information described herein that was withheld

from Plaintiff and the members of the Class.

                  APPLICABILITY OF PRESUMPTION OF RELIANCE:
                        FRAUD ON THE MARKET DOCTRINE

       43.     At all relevant times, the market for Just Energy securities that traded on the NYSE

was an efficient market for the following reasons, among others:




                                                - 12 -
           Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 14 of 19



               (a)    Just Energy met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)    As a regulated issuer, Just Energy filed periodic public reports with the SEC

and the NYSE;

               (c)    Just Energy regularly communicated with public investors via established

market communication mechanisms, including through regular disseminations of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and

               (d)    Just Energy was followed by several securities analysts employed by major

brokerage firms who wrote reports which were distributed to the sales force and certain customers

of their respective brokerage firms. Each of these reports was publicly available and entered the

public marketplace.

       44.     As a result of the foregoing, the market for Just Energy’s securities promptly

digested current information regarding Just Energy from all publicly available sources and

reflected such information in the prices of Just Energy securities. Under these circumstances, all

purchasers of Just Energy securities during the Class Period suffered similar injury through their

purchase of Just Energy securities at artificially inflated prices and a presumption of reliance

applies.

                                      NO SAFE HARBOR

       45.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

Many of the specific statements pleaded herein were not identified as “forward-looking

statements” when made. To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to
                                              - 13 -
           Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 15 of 19



differ materially from those in the purportedly forward-looking statements. Alternatively, to the

extent that the statutory safe harbor does apply to any forward-looking statements pleaded herein,

Defendants are liable for those false forward-looking statements because at the time each of those

forward-looking statements was made, the particular speaker knew that the particular forward-

looking statement was false, and/or the forward-looking statement was authorized and/or approved

by an executive officer of Just Energy who knew that those statements were false when made.

                                             COUNT I

                                Violation of Section 10(b) of
                          the Exchange Act Against and Rule 10b-5
                       Promulgated Thereunder Against All Defendants

          46.   Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

          47.   During the Class Period, Defendants disseminated or approved the materially false

and misleading statements specified above, which they knew or deliberately disregarded were

misleading in that they contained misrepresentations and failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

          48.   Defendants: (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (c) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities during the Class

Period.

          49.   Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Just Energy securities. Plaintiff and the Class

would not have purchased Just Energy securities at the prices they paid, or at all, if they had been
                                                - 14 -
         Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 16 of 19



aware that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

        50.     As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases of Just

Energy securities during the Class Period.

                                             COUNT II

                                Violation of Section 20(a) of
                     the Exchange Act Against the Individual Defendants

        51.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        52.     The Individual Defendants acted as controlling persons of Just Energy within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By reason of their positions as

the most senior officers of Just Energy, and their ownership of Just Energy stock, the Individual

Defendants had the power and authority to cause Just Energy to engage in the wrongful conduct

complained of herein. By reason of such conduct, the Individual Defendants are liable pursuant

to Section 20(a) of the Exchange Act.




                                               - 15 -
Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 17 of 19
Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 18 of 19
Case 1:19-cv-08236-JGK Document 1 Filed 09/04/19 Page 19 of 19
